DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,13-16,18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14-16, lines 3 and 4 recite “preferably via roller bearings”, this language is indefinite as it not clear whether the roller bearings are part of the invention and claims 14 and 15 are duplicate claims which both depend from claim 9.  
Claims 13 and 20-23, line 2 recite “preferably manufactured from a rare-earth metal, for example from neodymium”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 6-8 are allowed.  Regarding claims 6-8, the closest prior art to Neustadt (DE 102008033872) discloses (Fig. 3) a rotatably mounted spindle (4) driven by a torque motor comprising a stator (2a) and a rotor (2b) which rotates interiorly to the stator, the rotor including guide elements (12) which engage with a thread drive (9) on the spindle to drive the spindle axially and rotationally, but the prior art of record does not disclose that the rotor is a rotatably mounted multi-spline hub engaging with a motor side end of the pressure spindle which is a multi-spline shaft that is inserted into the multi-spline rotor hub for rotational coupling of the rotor and spindle and a pressure nut which is rotationally threaded to the spindle for adjusting a roll in a roll stand or a ram in a slab upsetting press.
Claims 9,11,12,17 and 19 are allowed as they depend from allowable claim 8.
Claims 10,13-16,18 and 20-23 would be allowable, if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as they include the limitations of an allowed base claim 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725